Title: From Benjamin Franklin to the Lords Commissioners of the Treasury, April 1759
From: Franklin, Benjamin
To: Lords Commissioners of the Treasury


Pursuant to William Pitt’s promises, conveyed to the colonial governors in letters of Dec. 30, 1757, and Dec. 9, 1758, that Parliament would be urged “to grant a proper Consideration” to those colonies which had vigorously supported the war effort against France (above, p. 291 n), the chancellor of the Exchequer laid before the House of Commons, April 26, 1759, a message from the King recommending appropriate reimbursements. This message was referred to the committee of the whole house, which resolved on April 30 that a sum not exceeding £200,000 be granted to the several colonies. On the same day the resolution was read a second time and “agreed to by the House.”
 
April 1759

  To the Right Honourable the Lords Commissioners of His Majesty’s Treasury.
  The Memorial of Benjamin Franklin Agent for the Province of Pensilvania
Sheweth,
That since the Beginning of the present War, the said Province has expended (as appears by the annexed Account) the Sum of £327,851 10s. 11d. Currency, which reduc’d to Sterling Money is £218,567 14s. 0d. in Raising, Paying and Maintaining Troops, Building Forts, &c. for the Defence of the Province, Annoying his Majesty’s Enemies, and other Purposes and Services recommended from time to time by His Majesty and his Ministers.
That the said Province being a Frontier to His Majesty’s Province of New Jersey, the Province of Maryland, and the Government of the three lower Delaware Counties, and more immediately expos’d to the Incursions of the Enemy, has suffered extreamly itself while it was a Protection to those Provinces, has at length at its own Expence obtain’d a Peace with the Indians, of great Advantage also to His Majesty’s Provinces of Virginia and New York, and has not receiv’d, nor is likely to receive from any of those Provinces the least Contribution or Compensation in Consideration of the said Services and Expences.
That the said Province of Pensylvania has also suffered greatly by the Loss of its bought Servants taken into His Majesty’s Service under the Authority of an Act of Parliament, and no Satisfaction made to the Masters of the Servants, according to the Directions of the said Act.
That it being thought for His Majesty’s Service to prevent by an Act of Parliament the Carrying of Provisions from the Colonies to Spain and Portugal and the Islands and Ports under their Government in Europe as well as America; Pensilvania, which subsists by the Provision Trade, has suffer’d for these two Years past a Loss of between 30 and 40 per Cent. in the Price of their Produce; which has greatly distress’d the Inhabitants of that young Colony, who are chiefly Husbandmen in low or but moderate Circumstances, and many of them New Comers that have not as yet had time to acquire the Wealth that might enable them to bear such Burthens and such Losses.
That in Obedience to His Majesty’s Commands signify’d by Mr. Secretary Pitt’s Letters, the Assembly of the said Province, notwithstanding the Debts and Distresses the Province was involv’d in, did, in Reliance on the Promises of Recommendation for Reimbursement contain’d in the said Letters, again exert themselves so far as to Raise, Pay and Cloath for the last Campaign, Two Thousand Seven Hundred Men, who were employ’d under General Forbes in the Reduction of Fort Duquesne; and at the Request of General Amherst have retain’d 1400 of the said Troops in the Service ever since the Reduction of the said Fort.
That the said Province having never to this Day from its first Settlement received any Assistance from the Crown, or put the Nation to any Expence, nor ever had any Assistance from the neighbouring Colonies, tho’ on Occasion it has frequently assisted them, hopes that in its present Distress it may be thought intitled to a greater Proportion of His Majesty’s Bounty proposed to be distributed among the Colonies in pursuance of a late Vote of the honourable House of Commons. B Franklin

Account of sundry Sums of Money paid by the Province of Pensylvania for His Majesty’s Service, since the Commencement of Hostilities by the French in North-America; Exclusive of the general Contingent Expences of the Government, which have from that Time increas’d very considerably.

Extracted from the Journals of the Assembly.




Pensylvania Currency


1754 and 1755. For Provisions supplied the King’s Troops under the Command of General Braddock: For opening and clearing a Road towards the Ohio; and for Establishing a Post between Winchester in Virginia and Philadelphia, for the Use of the Army, at the Request of said General
}
£ 8,195
  14
  8½


For Provisions supplied the New England and New York Forces under General Johnson
}
  10,000
  0
  0


For Cloathing sent the Forces under General Shirley

514
10
1


For Presents to the Six Nations and other Indians in Alliance with the Crown of Great-Britain, and the Expences attending Two Treaties held with them, for securing them to the British Interest.
}
  2,023
  5
  0


For Maintenance of the Ohio and other Western Indians who had taken Refuge in Pensylvania; French Deserters; Soldier’s Wives belonging to Braddock’s Army; Arms and Ammunition deliver’d to such of the Frontier Inhabitants as were not able to purchase any for their Defence; Relief and Support of sundry of said Inhabitants who were driven from their Plantations by the Enemy; and for Expresses and other Purposes for his Majesty’s Service.
}
  5,653
  13
  2¼



[The above Sums were paid out of the Treasury and Loan Office, and by Money borrow’d on the Credit of the House of Assembly, before the Governor could be prevail’d on to pass any Bills for granting an Aid to His-Majesty.]






1756. For raising, paying and maintaining Forces; building Forts; maintaining and treating with the King’s Indian Allies; Support of French Neutrals sent from Nova Scotia; billetting and supplying with Necessaries the King’s regular Forces; and other Purposes for His Majesty’s Service as recommended by his Ministers. [By two Acts of Assembly —£60,000 and £30,000.]
}
  90,000
  0
  0


1757. For Ditto, by another Act of Assembly

100,000
0
0


1758. For Ditto, by Ditto [Note, 2700 Men were rais’d and employ’d this Year in His Majesty’s Service, by the Province of Pensylvania, in Pursuance of Mr. Secretary Pitt’s Letter]
}
  100,000
  0
  0


For sundry Indian Expences, omitted in the above

38
13
0


For Support of a Ship of War for Protection of Trade, (by a Duty on Tonnage, &c.) for a Six Month’s Cruise
}
  6,425
  15
  0



For Interest paid by the Province for Money borrow’d for his Majesty’s Service on the Credit of the Assembly; The Charges attending the Printing and Signing the Paper Money; and collecting and paying the several Taxes granted His Majesty, to the Provincial Treasurer and Trustees of the Loan-Office, with their and the Provincial Commissioners Allowance for their Trouble, may at least be estimated at
}
  5,000
  0
  0




£327,851
10
11¾


From which deduct One Third to reduce the Sum to Sterling Value; an English Shilling passing for 1s. 6d. in Pensylvania
}
  109,283
  16
  11¾


Sterling

£218,567
14
0



 Endorsed: Pensilvania. The Agent’s Memorial and Account of Expence incurr’d by that Province to the End of the Campaign of 1758.
